By the Court, Sutherland, J.
The defendant might have given notice after the adjournment of the circuit for a day in the first week of term, but he was not bound to do so. Not being able to give notice for the first day of term after the adjournment of the circuit, he was under no necessity of noticing his motion for a subsequent day in term, but might wait until the next term. The defendant is entitled to judgment as in case of nonsuit, unless the plaintiff stipulates and pays the costs.
Anon.
the^rato^of court requiting ticeofdmotion' will not be received as an excuse for not giving sufficient notice.
Ignorance of the rule of court requiring eight days notice of motions, will not be received as an excuse for not giving sufficient notice.